Citation Nr: 9925463	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
radiculopathy secondary to discogenic disease with 
degenerative joint disease L2-5 and history of 
spondylolisthesis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
June 1967 to May 1969.  He also served in the Florida Army 
National Guard and the U.S. Army Reserves from June 1985 to 
October 1989.  On February 7, 1986 he was on inactive duty 
for training.

The instant appeal arose from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for an 
increased rating for lumbar radiculopathy secondary to 
discogenic disease with degenerative joint disease L2-5 and 
history of spondylolisthesis.  This case was remanded by the 
Board of Veterans' Appeals (Board) in November 1996 for 
further development.  By rating decision dated in July 1998 
an increased rating, to 40 percent, was granted.  Since this 
claim has not been withdrawn, an increased rating above 40 
percent remains at issue on appeal.  See AB v. Brown, 6 
Vet.App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).


FINDING OF FACT

The appellant's service-connected residuals of lumbar 
radiculopathy secondary to discogenic disease with 
degenerative joint disease L2-5 and history of 
spondylolisthesis are currently manifested by marked spasm, 
moderate to severe limitation of motion, complaints of 
numbness in the right foot, decreased sensation in the S1 
root bilaterally, and weakness bilaterally in the extensor 
hallucis longus.  Radiologic reports reveal moderate to 
severe degenerative joint disease, severe spinal stenosis at 
L4-5, a left-sided herniated nucleus pulposus at L4-5, and a 
large anterior osteophyte at L2-3.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the service-
connected residuals of lumbar radiculopathy secondary to 
discogenic disease with degenerative joint disease L2-5 and 
history of spondylolisthesis have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented a claim which is plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
several VA examinations and radiographic testing, and this 
case was remanded for further development.  He has not 
asserted that there are any missing, relevant records.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

Service connection for residuals of lumbar radiculopathy 
secondary to discogenic disease with degenerative joint 
disease L2-5 and history of spondylolisthesis was granted in 
a November 1990 rating decision which assigned a 10 percent 
disability evaluation.  That decision was based on service 
medical records which showed that the veteran had injured his 
back while on active duty for training in 1986.  An increased 
rating, to 20 percent, was granted in an October 1992 Board 
decision and was based on functional loss due to pain as well 
as limitation of motion, a positive straight leg raising 
test, weakened deep tendon reflexes, loss of lumbar lordosis, 
and degenerative changes in the lumbosacral spine.

The veteran initiated the present claim for increase in March 
1993.  April 1992 to May 1993 VA treatment records show 
regular treatment at the arthritis clinic.  During a March 
1993 hospitalization for cystitis, the veteran's chronic low 
back pain was evaluated by the neurology service.  
Examination revealed radiculopathy at L4-5 which primarily 
consisted of pain radiating down the right leg.  The record 
noted that he had responded well in the past to conservative 
therapy.  It was recommended that the use of nonsteroidal 
medication be continued in conjunction with physical therapy.

In March 1994 the veteran underwent a VA examination.  He 
complained of pain in the low back between L3 and S1 with 
muscle spasms.  He also reported radiation of pain down the 
right leg and numbness of the right foot.  The veteran stated 
that he took Percocet and Elavil.  The veteran reported pain 
while lying down on the examination table, and he was only 
able to raise his left leg 35 degrees and his right leg 20 
degrees from the table secondary to complaints of pain.  He 
could forward bend to 60 degrees, but he could not squat.  
Objective examination of the back "failed to reveal any 
objective pathology."  There was no spasticity or scoliosis.  

March 1993 magnetic resonance imaging (MRI) was performed 
which showed diffuse degenerative changes which were worse at 
L4-5, and there was a possible disk herniation at L2-3.  A 
computer tomography (CT) scan was recommended.  The April 
1994 CT report gave an impression of "moderate to severe 
degenerative joint disease of the facet joints" which was 
"much worse at L4-5 and L5-S1 with separation and 
fragmentation as well as severe spinal stenosis at L4-5."  
The scan also revealed a left-sided herniated nucleus 
pulposus at L4-5 and a large anterior osteophyte at L2-3.

May 1993 to February 1994 VA treatment records showed 
continued complaints of low back pain; however, his treatment 
during this period focused on follow-up for bilateral 
quadriceps tendon rupture which had recently been surgically 
repaired.  

In June 1995 the veteran underwent additional VA 
examinations.  An orthopedic examination focused on the knees 
but also diagnosed degenerative disc disease L4-S1 and 
degenerative joint disease of the lumbar spine.  A general 
medical examination noted that the veteran had not been 
employed since his 1986 back injury; however, prior to that 
time he had worked as a newspaper deliveryman and truck 
driver.  The veteran complained of back pain with radiation 
down the back of his right leg.  He also reported problems 
sleeping and difficulty lifting and bending.  Physical 
examination revealed good carriage and posture and normal 
gait.  The diagnoses were degenerative joint disease of the 
spine and herniated disc between L4 and S1 with right 
neuropathy.

Following the Board's November 1996 remand, VA treatment 
records dated from July 1996 to May 1997 were associated with 
the claims folder.  A January 1997 record reported that the 
veteran's back pain was intermittent depending on activity 
and increased with walking or bending.  He assessed his pain 
as an 8 on a scale of 10.  He described the pain as 
occasionally sharp and more severe on the right side.  He 
indicated that most of the time the pain radiated down the 
right leg and foot.  The evaluation was negative for 
tingling, weakness, and bowel or bladder problems; however, 
numbness and spasms were noted.

In February 1997 the veteran underwent another VA 
examination.  The veteran complained of severe low back pain 
with right and left leg pain and numbness, greater on the 
right.  Objectively, no reflex or motor deficits were noted 
in the lower extremities.  There was decreased sensation in 
the S1 root bilaterally, and there was weakness bilaterally 
in the extensor hallucis longus.  There was good heel and toe 
raising, but it was accompanied by pain.

Range of motion of the back was 44 degrees flexion; 5 degrees 
extension; 5 degrees left and right lateral extension; and 10 
degrees left and right rotation.  There was objective 
evidence of pain on all motion, and there was positive 
straight leg raising bilaterally.  The examiner also noted 
that there was "marked spasm and splinting of the lumbar 
spine and his back easily fatigues and becomes very painful 
on repetitive attempts of bending."  The impression was 
degenerative disc disease of the lumbar spine with disc 
bulging and spinal stenosis at multiple levels.

A May 1997 VA treatment record showed that the veteran was 
exercising 3 to 4 times per week and that his pain had 
decreased to 4/10 with episodes of increased pain.  A May 
1997 VA X-ray of the hip included a view of severe 
degenerative osteoarticular disease of the lower lumbosacral 
spine.  An August 1997 VA record indicated that the veteran 
was attending school and that his back pain interfered with 
that activity.

Based on the VA examination and VA treatment records, an 
increased rating, to 40 percent, was granted in a July 1998 
rating decision.  In December 1998 the 1997 VA examiner 
reexamined the veteran.  The veteran reported increasing back 
pain.  Range of motion of the back was 50 degrees flexion; 0 
degrees extension; and 20 degrees left and right lateral 
extension.  Heel and toe raising was minimal, and straight 
leg raising test was positive bilaterally at 35 degrees.  
There was "weakness of spinal motion and . . . fatigability 
of his back."  The examiner expressed the opinion that the 
veteran was "probably not employable."

The veteran's service-connected lumbosacral spine disability 
is currently rated as 40 percent disabling under Diagnostic 
Code 5295-5293.  The Board notes that a 40 percent rating is 
the maximum schedular rating under Diagnostic Code 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  Diagnostic Code 5293 provides 40 percent rating for 
severe symptoms with intermittent relief, and a 60 percent 
evaluation for pronounced symptoms compatible with sciatic 
neuropathy with characteristic pain, demonstrable muscle 
spasm, neurological findings appropriate to the side of the 
diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  

The Board finds that the veteran's symptoms are consistent 
with a 60 percent evaluation under Diagnostic Code 5295 based 
on the findings of the recent VA examinations and the 
veteran's statements.  The veteran's most recent lumbar spine 
examination report reflected that he could not extend his 
back.  In addition, the 1997 examination report revealed that 
there was marked spasm and splinting of the lumbar spine and 
that there was pain with all motion of the lumbar spine.

The radiologic reports reveal significant pathology in the 
lumbar spine including "moderate to severe degenerative 
joint disease of the facet joints;" separation and 
fragmentation at L4-5 and L5-S1 as well as severe spinal 
stenosis at L4-5; a left-sided herniated nucleus pulposus at 
L4-5; and a large anterior osteophyte at L2-3.  Neurologic 
findings on examination which were appropriate to the site of 
the diseased discs included complaints of numbness in the 
right foot and medical findings of decreased sensation in the 
S1 root bilaterally and weakness bilaterally in the extensor 
hallucis longus.  Finally, heel and toe raising was minimal, 
and straight leg raising test was positive bilaterally.

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  However, the 60 
percent rating granted here exceeds the maximum schedular 
evaluation for all Diagnostic Codes referable to the back 
with the exception of the maximum rating for complete bony 
fixation of the spine under Diagnostic Code 5286.  As there 
is no evidence of complete bony fixation of the spine, the 
Board does not find that Diagnostic Code 5286 is for 
application here.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  While the 
veteran complains of pain and limited motion, the 60 percent 
rating exceeds the maximum disability rating available for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  As a result, there is no basis 
for assigning a higher evaluation under 38 C.F.R. §§ 4.40 
and/or 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (remand for consideration of functional loss due to 
pain held not appropriate under circumstances where the 
claimant was in receipt of the maximum disability rating 
available for limitation of motion).  Consequently, the Board 
finds that the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 60 percent.



ORDER

A claim for entitlement to an increased rating for residuals 
of lumbar radiculopathy secondary to discogenic disease with 
degenerative joint disease L2-5 and history of 
spondylolisthesis is granted, to 60 percent, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

